DETAILED ACTION

Claim Status
Claims 1-20 is/are pending.
Claims 1-20 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on 02/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,046,865 (BOS ET AL) or U.S. Patent No. 10,703,930 (BOS ET AL) or U.S. Patent No. 10,676,637 (BOS ET AL) has been reviewed and is NOT accepted.  

The terminal disclaimer does not comply with 37 CFR 1.321 because:

The terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; See FP 14.26.10).  The Application Data Sheet filed 03/09/2021 lists the Applicant as “DSM IP Assets B.V.”.  However, the Terminal Disclaimer filed 02/23/2022 lists “COVESTRO (NETHERLANDS) B.V.” as petitioner.

For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.: 

A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is:

(1) a request, signed by a 1.33(b) party; 
(2) a corrected Application Data Sheet (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new; and 
(3) a 3.73(c) statement showing chain of title to the new applicant. 

Along with the § 1.46(c) request, a Power of Attorney that gives power to the attorney who is signing the Terminal Disclaimer is required, along with another copy of the Terminal Disclaimer, unless the filed Terminal Disclaimer is signed by the applicant. 

Furthermore, the Terminal Disclaimer must state “applicant” versus “petitioner” (in all areas listing “petitioner”). 

Please note the Terminal Disclaimer must be re-filed. 

No new fees are due.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	• claims 1-22 of U.S. Patent No. 11,046,865 (BOS ET AL);
or 
	• claims 1-30 of U.S. Patent No. 10,703,930 (BOS ET AL);
 			or
	• claims 1-25 of U.S. Patent No. 10,676,637 (BOS ET AL),
 	as stated in the previous Office Action mailed 10/28/2021.
	Although the claims at issue are not identical, they are not patentably distinct from each other because:
 	The U.S. Patents each claim a thermosetting powder coating composition B (PCC B) comprising a thermosetting powder coating composition A (PCC A) containing binder K which comprises crosslinker X and polyester P, wherein the PCC A, binder K, crosslinker X, and polyester P in the U.S. Patents conform to the PCC A, binder K, crosslinker X, and polyester P in present application claims 1-19.  The U.S. Patents further claim cured thermosetting powder coating compositions which are obtained by curing PCC A as recited in present application claim 20.   

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejections under 35 U.S.C. 103 based on BUIJSEN ET AL (US 2012/0231283) in the previous Office Action mailed 10/28/2021 have been withdrawn in view of Applicant’s arguments and the BUIJSEN Declaration filed 02/23/2022.

Response to Arguments
Applicant's arguments filed 02/23/2022 regarding the non-statutory double patenting rejections based on U.S. Patent No. 11,046,865 (BOS ET AL) or U.S. Patent No. 10,703,930 (BOS ET AL) or U.S. Patent No. 10,676,637 (BOS ET AL) in the previous Office Action mailed 10/28/2021 have been considered but they are not persuasive.
 	The Terminal Disclaimer filed 02/23/2022 is NOT accepted for the reasons discussed above.
 	Therefore, the non-statutory double patenting rejections based on U.S. Patent No. 11,046,865 (BOS ET AL) or U.S. Patent No. 10,703,930 (BOS ET AL) or U.S. Patent No. 10,676,637 (BOS ET AL) in the previous Office Action mailed 10/28/2021 remain outstanding.

Applicant’s arguments filed 02/23/2022 referencing the BUIJSEN Declaration filed 02/23/2022 have been fully considered and are persuasive in view of the statements and the experimental data in the BUIJSEN Declaration filed 02/23/2022 with respect to the intended repeated, and cumulative teachings in BUIJSEN ET AL ‘283 with respect to the critical nature of the disclosed TPA/IPA ratio range (of at most 12.4) and the associated requirement for sufficient isophthalic acid-based units in the disclosed polyester resins to achieve the disclosed TPA/IPA ratio (of at most 12.4).  Therefore, in view of the BUIJSEN Declaration filed 02/23/2022 as a whole, BUIJSEN ET AL ‘283 fails to provide sufficient reasonable teachings or suggestions to one of ordinary skill in the art to form polyester resins with the low isophthalic acid-based content as recited in present claim 1 (since the limitations on terephthalic acid and isophthalic acid in the present claims result in a required TPA/IPA ratio of 15.8 or more).
  	Therefore, the rejections under 35 U.S.C. 103 based on BUIJSEN ET AL (US 2012/0231283) in the previous Office Action mailed 10/28/2021 have been withdrawn.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

June 2, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787